DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “valve” (See claim 1) and “the vacuum system” (see claim 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “tubing 36”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 21 recites “a valve coupled to the lumen, the valve configured to couple a fluid delivery system to the lumen and to enable delivery of an instrument into the lumen” which lacks support in the current specification.   Paragraph 0040 discloses a check valve “not shown) the may be included in the path of the inflation lumen 20b.   Assuming the source of fluid 38 also included a check valve (not disclosed or illustrated) to control fluid flow to the cannulation lumen 20a, the check valve would not affect the delivery of an instrument into the lumen as currently claimed.    Paragraph 0041 discloses an access port 42 which may communication with the cannulation lumen 20a for delivery one or more instruments, however the check valve is not part of the access port, nor has any effect on opening or closing the access port.  Thus, the specification lacks support for “a valve coupled to the lumen, the valve configured to couple a fluid delivery system to the lumen and to enable delivery of an instrument into the lumen”.    Appropriate clarification and correction is required.  
	Claims 22-38 are rejected as being necessarily dependent upon claim 21.
Furthermore, claim 27 recites “wherein the valve is configured to couple a vacuum system to the lumen” which is not supported by the current specification and drawings.   First, a vacuum system is not illustrated or disclosed in the specification and figures.  Second, a fluid source 38 is disclosed as being coupled to the cannulation lumen 20a, not a vacuum system.    Appropriate clarification and correction is required.  

	 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24, 26-27 and 30-38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 4,784,133 to Mackin.  
In regard to claim 21, Mackin discloses a steerable catheter system comprising: 
an elongate catheter body 6 including a distal end and a proximal end; a control mechanism 15 coupled to the proximal end of the elongate catheter body, the control mechanism including a rotatable steering control element 16 configured to articulate the distal end of the elongate catheter body (See Col. 3 Lines 48-67); a lumen 11 extending through the elongate catheter body and the control mechanism and terminating at the distal end of the elongate catheter body; and a valve (not shown) coupled to the lumen, the valve configured to couple a fluid delivery system to the lumen and to enable delivery of an instrument into the lumen (see Col. 4, Lines 40-58).
	In regard to claim 22, Mackin discloses a steerable catheter system, further comprising: a light source 17 coupled to the control mechanism (see Fig. 2).
	In regard to claim 23, Mackin discloses a steerable catheter system, further comprising: a light guide coupled to the light source and extending from the proximal to the distal ends of the elongate catheter body (see Fig. 2 and Col. 4, Lines 8-12).
	In regard to claim 24, Mackin discloses a steerable catheter system, wherein the light guide extends through the control mechanism (see Fig. 2 and Col. 4, Lines 8-12).
	In regard to claim 26, Mackin discloses a steerable catheter system, wherein the control mechanism includes a handle (See Fig. 2).
	In regard to claim 27, Mackin discloses a steerable catheter system, wherein the valve is configured to couple a vacuum system to the lumen (see Col. 4, Lines 40-58).  It is noted, the valve is fully capable of being coupled to a vacuum system, and thus the current limitations of the recited claims are met.  
In regard to claim 30, Mackin discloses a steerable catheter system, further comprising: an imaging element secured to a distal end portion of the elongate catheter body and configured to obtain optical images of an area located distally of the distal end of the elongate catheter body (See Fig. 3 and Col. 3, Lines 48-55).  
	In regard to claim 31, Mackin discloses a steerable catheter system, further comprising an imaging lumen 14 extending at least partially through the elongate catheter body and terminating at the distal end of the elongate catheter body, wherein the imaging element is configured to extend within the imaging lumen (See Fig. 3 and Col. 3, Lines 48-55).  
In regard to claim 32, Mackin discloses a steerable catheter system, wherein the imaging element comprises a lens (See Fig. 3 and Col. 3, Lines 48-55).  
In regard to claim 33, Mackin discloses a steerable catheter system, wherein the imaging element further comprises a fiber optic bundle, wherein the lens is coupled to the fiber optic bundle (See Fig. 3 and Col. 3, Lines 48-55).  
In regard to claim 34, Mackin discloses a steerable catheter system, further comprising the fluid delivery system 19 adapted to deliver a fluid into the elongate catheter body (See Fig. 2 and Col. 4, Lines 3-7 and 40-58).
In regard to claim 35, Mackin discloses a steerable catheter system, wherein the lumen is configured to channel the fluid to the distal end of the elongate catheter body (See Fig. 2 and Col. 4, Lines 3-7 and 40-58).
In regard to claim 36, Mackin discloses a steerable catheter system, further comprising a flexible tube 20/24 coupled to the control mechanism, wherein the flexible tube is configured to direct the instrument toward the proximal end of the elongate catheter body (See Fig. 2 and Col. 4, Lines 3-7 and 40-58).
In regard to claim 37, Mackin discloses a steerable catheter system, wherein the elongate catheter body includes a distal portion 7 and a proximal portion 6 attached together at a joint 8a (See Figs 4-5). 
In regard to claim 38, Mackin discloses a steerable catheter system, wherein the joint is a lap or butt joint (See Figs 4-5).
Claim(s) 21-24, 26-27 and 30-38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2003/0176766 to Long et al.  
In regard to claim 21, Long et al. disclose a steerable catheter system comprising: an elongate catheter body 44 including a distal end and a proximal end; a control mechanism 10 coupled to the proximal end of the elongate catheter body, the control mechanism including a rotatable steering control element 16 configured to articulate the distal end of the elongate catheter body (See Fig. 1 and para 0038); a lumen 42 extending through the elongate catheter body and the control mechanism and terminating at the distal end of the elongate catheter body (See para 0040); and a valve 34 coupled to the lumen, the valve configured to couple a fluid delivery system to the lumen and to enable delivery of an instrument into the lumen (see Fig. 1 and para 0039).
	In regard to claim 22, Long et al. disclose a steerable catheter system, further comprising: a light source 106 coupled to the control mechanism (see Fig. 1 and para 0041).
	In regard to claim 23, Long et al. disclose a steerable catheter system, further comprising: a light guide coupled to the light source and extending from the proximal to the distal ends of the elongate catheter body (see Fig. 1 and paras 0040-0041).
	In regard to claim 24, Long et al. disclose a steerable catheter system, wherein the light guide extends through the control mechanism (see Fig. 1 and paras 0040-0041).
	In regard to claim 26, Long et al. disclose a steerable catheter system, wherein the control mechanism includes a handle (see Fig. 1 and paras 0040-0041).
	In regard to claim 27, Long et al. disclose a steerable catheter system, wherein the valve is configured to couple a vacuum system 108 to the lumen (see para 0043).  
In regard to claim 30, Long et al. disclose a steerable catheter system, further comprising: an imaging element 46 secured to a distal end portion of the elongate catheter body and configured to obtain optical images of an area located distally of the distal end of the elongate catheter body (See Fig. 2 and paras 0040, 0044).  
	In regard to claim 31, Long et al. disclose a steerable catheter system, further comprising an imaging lumen extending at least partially through the elongate catheter body and terminating at the distal end of the elongate catheter body, wherein the imaging element is configured to extend within the imaging lumen (See Fig. 2 and paras 0040, 0044).  
In regard to claim 32, Long et al. disclose a steerable catheter system, wherein the imaging element comprises a lens 46 (See Fig. 2 and paras 0040, 0044).  
In regard to claim 33, Long et al. disclose a steerable catheter system, wherein the imaging element further comprises a fiber optic bundle, wherein the lens is coupled to the fiber optic bundle (See Fig. 3 and Col. 3, Lines 48-55).  
In regard to claim 34, Long et al. disclose a steerable catheter system, further comprising the fluid delivery system adapted to deliver a fluid into the elongate catheter body (see Fig. 1 and para 0039).
In regard to claim 35, Long et al. disclose a steerable catheter system, wherein the lumen is configured to channel the fluid to the distal end of the elongate catheter body (see Fig. 1 and para 0039).
In regard to claim 36, Long et al. disclose a steerable catheter system, further comprising a flexible tube 67 coupled to the control mechanism, wherein the flexible tube is configured to direct the instrument toward the proximal end of the elongate catheter body (see Fig. 1 and para 0039).
In regard to claim 37, Long et al. disclose a steerable catheter system, wherein the elongate catheter body includes a distal portion 54 and a proximal portion 14 attached together at a joint (See Figs 1-6). 
In regard to claim 38, Long et al. disclose a steerable catheter system, wherein the joint is a lap or butt joint (See Figs 1-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0176766 to Long et al. in view of U.S. Patent No. 6,796,939 to Hirata et al. 
In regard to claim 25, Long et al. disclose a catheter system comprising a light source (see Fig. 1 and para 0041) but are silent with respect to the light source comprising at least one LED.   Hirata et al. teach of an analogous endoscopic device wherein LEDs are positioned at the distal end of the endoscope to illuminate an observed site that is imaged via a CMOS image sensor (See Fig. 21). It would have been obvious to one skilled in the art at the time the invention was made to provide a plurality of LEDs in the device of Long et al. to enhance image quality and benefit from the known advantages of using LEDs (e.g. brighter, smaller, less temperature output) as taught by Hirata et al. and is extremely well known in the art.  It is noted, the use of LEDs within endoscopes, positioned proximally or distally therein, is not considered to be a novel or inventive feature.   
Claims 28-29is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0176766 to Long et al. in view of U.S. Patent No. 5,325,845 to Adair.   
In regard to claims 28-29, Long et al. disclose a catheter system  with angulation knobs 16, 18 for angulating the distal end of the endoscope (See Fig. 1 and para 0038) but are silent with respect to a pull wire extending from the rotatable steering control element to the distal end of the elongate catheter body which is configured to deflect the distal end transversely relative to a longitudinal axis of the elongate catheter body. Adair teaches of an analogous endoscopic device which comprises steering wires and a control knob for articulation of the distal end of the device (See Figs. 1-4 and Col. 5, Lines 20-58). It would have been obvious to one skilled in the art at the time the invention was made to provide steering capability to the device via control wires attached to the rotatable steering control element of Long et al. to enable a user to more efficiently and effectively insert the device into a tortuous body cavity as taught by Adair and is extremely well known in the art.  It is noted, the use of pull wires attached to control knobs to control distal articulation of the endoscope, is not considered to be a novel or inventive feature.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
11/2/2022